

117 HR 4378 IH: Protecting Sibling Relationships in Foster Care Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4378IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Bacon (for himself, Ms. Bass, Mr. Langevin, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo encourage the development of specialized foster care programs designed specifically for large sibling groups, sibling groups with a wide age range, and sibling groups with complex needs.1.Short titleThis Act may be cited as the Protecting Sibling Relationships in Foster Care Act. 2.Competitive grant pilot program to encourage the development of specialized foster care programs designed specifically for large sibling groups, sibling groups with a wide age range, and sibling groups with complex needs(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a competitive grant pilot program under which, during the 5-year period that begins with the date of the enactment of this section, the Secretary shall make not more than 5 grants to eligible entities who have applied therefor to encourage the development of specialized foster care programs designed specifically for groups of 3 or more siblings, sibling groups with a wide age range, and sibling groups with, or that include a youth with, complex needs. For purposes of the preceding sentence, a youth has complex needs if the youth exhibits challenging or risky behaviors that could cause themself or others serious harm, has mental health needs of such severity that the participation of the youth in daily life may be impaired either with or without services being rendered to help, has a disability (as defined under the Americans with Disabilities Act), or has an illness that requires continuous monitoring or is life-threatening, and complex needs include issues that may arise from siblings in foster care with a different parent, which could impact the ability of the siblings to be placed together, or from a youth with a history of trauma. (b)Eligible entityIn this section, the term eligible entity means a State child welfare agency, a State, tribal, or local agency, a faith- or community-based organization, or a nonprofit organization that has expertise and demonstrated experience, as well as state supervision, in administering a foster care program.(c)ApplicationsAn eligible entity that desires to receive a grant under this section shall submit to the Secretary an application that includes—(1)a description of how funds received under the grant will be used to place together sibling groups described in subsection (a);(2)a description of the specialized foster care program involved, and how the program is designed for the placement of sibling groups described in subsection (a);(3)data describing the challenges of placing, and number of, sibling groups described in subsection (a) that are awaiting placements; and(4)such other information as the Secretary may reasonably require.(d)Use of fundsA recipient of a grant under this section may use the grant funds only to develop specialized foster care programs which are—(1)designed to identify available placements for, and place together, sibling groups described in subsection (a); and(2)evidence-based, and proven to substantially increase joint sibling placements.(e)Reporting requirementAs a condition of receiving a grant under this section, the grant recipient shall submit to the Secretary a written report on the number of children in the specialized foster care program involved, the size of the sibling groups served by the program, the methods used to place children with their siblings under the program, and the outcomes of the placements.(f)RegulationsThe Secretary may prescribe such regulations as may be necessary to carry out this section.(g)Limitations on authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary not more than $10,000,000, which is authorized to remain available during the 5-year period referred to in subsection (a).